internal_revenue_service number release date index number ------------ ------------------------------------------------------------ --------------------------------------------------- ---------------------- ------------------------------ - department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-155388-03 date date legend original trust ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ -------------------------- --------------------------- -------------------------- -------------------------------- -------------------------------- ----------------------------------------------- ----------------------------------------------- --------------- ----------------------------------------------------------------------------------------------- grantor date wife child trust a_trust b state court dear ---------------------- correspondence requesting rulings regarding the income estate gift and generation- skipping transfer_tax consequences of modifying original trust grantor created original trust an irrevocable_trust on date to benefit wife and child date is prior to date no actual or constructive additions have been made to original trust after date beneficiary of the trust is wife and the secondary beneficiary is child during grantor’s life all the income is distributed annually to child after grantor’s death one half of the the facts submitted and the representations made are summarized as follows paragraph of the original trust agreement provides that the primary this is in response to your letter dated date and prior paragraph provides that in computing the distribution of the trust upon the paragraph provides that the term of the trust shall be for the life of the survivor plr-155388-03 income is paid to wife and the balance is distributed in the trustees’ discretion between wife and child after wife’s death all income is distributed annually among child and child’s descendants in proportions as determined by the trustees in their discretion if child predeceases child’s spouse the trustees have in their sole discretion the authority to distribute income to child’s spouse for her support comfort and maintenance until such time as she may remarry of nine named persons including grantor all living on date collectively the measuring lives paragraph provides that upon the death of the survivor of the measuring lives the remaining income and principal in the trust shall be distributed per stirpes to the surviving descendants of child as provided in paragraph child has the inter_vivos power to appoint to any of grantor’s grandchildren in any year the sum of five thousand dollars or five percent of the principal of the trust whichever is greater but limited to a total amount thus distributed under the power_of_appointment to thirty- three and one-third percent of the original principal of the trust death of the survivor of grantor’s children all amounts distributed to any of child’s children through the exercise of the limited powers of appointment provided shall be considered as part of the trust property and that the property distributed through a power_of_appointment shall be credited against the amount due to each of child’s children computed in paragraphs and upon the death of the survivor of grantor’s children the trust shall be divided subject_to the provisions of paragraph as follows a if child and his sibling each have the same number of surviving children it shall be divided equally b if one has one surviving child and the other has more than one surviving child forty percent shall go to the child who has no siblings and sixty percent shall be divided equally between the children of the other the descendants of a deceased child shall take the part of their deceased ancestor in both a and b more than two-thirds of the original principal of the trust during the lifetime of either of the child or children of child or upon the death of the survivor of child’s children currently living the trustees propose to divide original trust into trust a and trust b in order to pursue different investment objectives based on the beneficiaries’ needs the division will be pursuant to state law the original trust assets will be divided between trust a and trust b in a non-pro rata manner pursuant to an applicable state statue that allows a non-pro rata division of assets court has approved the proposed division of original trust and non-pro rata distribution of the original trust assets contingent upon receipt of a favorable private_letter_ruling from the internal_revenue_service paragraph provides that child shall have a testamentary power to appoint not of the nine measuring lives only grantor is deceased wife and child are the trustees have requested the following rulings relating to the proposed furthermore the income of trust b shall be distributed between wife and child plr-155388-03 after the division all of the income from trust a shall be distributed to wife the term of trust a shall be for wife’s life upon wife’s death trust a shall be merged into trust b paragraph and the second paragraph of paragraph of the original trust agreement will not apply directly to trust a since the term of trust a will be for wife’s life in such amounts and upon such division as the trustees may deem necessary the term of trust b shall be the same as the term of original trust trust b will terminate under the same provisions as for the termination of original trust division of original trust into trust a and trust b the proposed division will not cause original trust trust a or trust b or any of their beneficiaries to recognize any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 pursuant to sec_1015 the tax basis of the trust a and trust b in each property received in the proposed division will be the same as the tax basis of original trust in the property pursuant to sec_1223 the holding_period of trust a and trust b in each property received in the proposed division will include the holding_period of original trust in the property the proposed division will not cause the interest in any beneficiary of original trust trust a or trust b to be includible in the beneficiary’s gross_estate under sec_2033 sec_2036 sec_2037 or sec_2038 the proposed division will not cause any beneficiary of original trust trust a or trust b to have made a taxable gift_for purposes of chapter after the proposed division original trust trust a or trust b will each be treated as a_trust that was irrevocable on date for purposes of sec_26_2601-1 of the generation-skipping_transfer_tax regulations will remain exempt from the gst tax under sec_2601 and will not result in an addition actual or constructive to the trusts transfers from original trust to trust a and trust b and distributions from trust a and trust b and from any successor trust to their beneficiaries will not be gst transfers and will not be subject_to the gst tax under sec_2601 ruling sec_1 and in property property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that except as otherwise provided the entire amount of the gain_or_loss on the sale_or_exchange of property is recognized sec_61 provides that gross_income includes gains derived from dealings sec_1001 provides that the gain from the sale_or_other_disposition of revrul_56_437 1956_2_cb_507 holds that a partition of jointly owned sec_1_1001-1 of the income_tax regulations provides as a general_rule in revrul_69_486 1969_2_cb_159 a non-pro rata distribution of trust property plr-155388-03 that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in either kind or in extent is treated as income or as loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests in order to extinguish their survivorship interests was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 holds that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id at governing original trust upon the proposed division of original trust into trust a and trust b each beneficiary will have the same right to income and principal collectively under trust a and trust b as the beneficiary had under original trust the proposed division will not result in any change in the beneficial interests of any beneficiary the present case is distinguishable from revrul_69_486 because state law authorizes the trustees of original trust to make a non-pro rata distribution based on fair market values thus trust a and trust b are not required to receive pro_rata distributions of each property held in original trust the proposed division will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of original trust the interests of the beneficiaries of trust a and trust b will not differ materially from their interests in original trust the beneficiaries will hold essentially the same interests before and after the non-pro rata division accordingly the proposed division will not cause original trust trust a_trust b or any of their beneficiaries to recognize any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 an exchange of property results in the realization of gain under sec_1001 if the the terms governing trust a and trust b will be consistent with the terms sec_1_1015-2 provides that in the case of property acquired after sec_1223 provides that in determining the period for which a taxpayer has sec_1015 provides that if property is acquired after date by plr-155388-03 a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized by the grantor on such transfer date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by a transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter held property however acquired there shall be included the period for which such property was held by any other person if under chapter such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person the basis of the trust assets will be the same after the partition as the basis of those assets before the partition after the proposed division of original trust into trust a and trust b the tax basis of trust a and trust b in each property received from original trust will be the same as the tax basis of original trust in such property accordingly under sec_1223 the holding_period of trust a and trust b in each property received from original trust will include the holding_period of original trust in such property ruling decedent who is a citizen or resident_of_the_united_states all property to the extent of the interest therein of the decedent at the time of his death in this case following the proposed division of original trust into trust a and trust b the beneficiaries will have the same rights and interests in the original trust assets that they had before the division accordingly we conclude that the proposed division of original trust into trust a and trust b will not cause the interest of any beneficiary of original trust trust a or trust b to be includible in the beneficiary’s gross_estate under sec_2033 sec_2033 provides that the value of the gross_estate shall include the value of because sec_1001 does not apply to the division of the trust assets under sec_1015 sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2037 provides that the value of the gross_estate shall include the sec_2036 provides that the value of the gross_estate shall include the plr-155388-03 value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceeds five percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend revoke or terminate or where the decedent relinquished any such power during the year period ending on the date of the decedent’s death in order for to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the proposed division of original trust does not constitute a transfer within the meaning of the beneficiaries of the resulting trusts will have the same interest after the division as they had as beneficiaries before we therefore conclude that the proposed division will not cause the interest of any beneficiary of original trust trust a or trust b to be includible in a beneficiary’s gross_estate under ruling by gift during the calendar_year by any individual resident or nonresident sec_2501 imposes a tax for each calendar_year on the transfer of property sec_2512 provides that where property is transferred for less than an in this case the beneficiaries of the resulting trusts will have the same interests sec_2512 provides that if the gift is made in property the value thereof at plr-155388-03 sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the date of the gift is considered the amount_of_the_gift adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year after the proposed division that they had as beneficiaries under the original trust so there is no direct transfer of assets because the beneficial interests rights and expectancies of the beneficiaries are substantially_similar both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the division accordingly we conclude that the division of original trust and the non-pro rata allocation of assets among trust a and trust b as proposed is not a transfer direct or indirect of property that will be subject_to the gift_tax imposed by sec_2501 rulings and taxable_distribution taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that except as provided in sec_26 b ii b or c any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case original trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt sec_26_2601-1 provides rules for determining when a modification sec_2611 defines the term generation-skipping_transfer to include a sec_2601 imposes a tax on every generation-skipping_transfer sec_26_2601-1 provides that a modification of the governing plr-155388-03 status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust provides for distributions to more than one generation of beneficiaries below the grantor’s generation date is prior to date and original trust was irrevocable on date original trust therefore is exempt from the generation-skipping_transfer_tax pursuant to sec_26_2601-1 granted to them by state law because the terms of the resulting trusts will be the same as the terms of the original trust the proposed division of the trust does not shift a beneficial_interest to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the proposed division does not extend the time for vesting of any beneficial_interest in either trust beyond the period provided in the original trust based on the facts submitted and the representations made we conclude that the proposed division of original trust will not affect original trust’s status as exempt from the generation-skipping_transfer_tax as a result the proposed division will not cause distributions from or terminations of any interests in original trust trust a or trust b to be subject_to the generation-skipping_transfer_tax concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the division of original trust proposed by the trustees is within the authority in this case original trust is a generation-skipping_transfer_trust because it except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-155388-03 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent being sent to the taxpayer’s representatives pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely james f hogan senior technician reivewer branch office of associate chief_counsel passthroughs special industries enclosure copy of this letter for sec_6110 purposes
